Citation Nr: 0728070	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


REMAND 

The veteran had qualifying service from August 1944 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans' Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In May 2006, correspondence from VA addressed to the 
appellant was returned with the notation that the addressee, 
the appellant, was deceased.  However, the proof of death of 
the appellant has not been established in accordance with 
38 C.F.R. § 3.211.  As an appeal does not survive the death 
of the appellant, the case is REMANDED for the following 
action:

In accordance with 38 C.F.R. § 3.211, 
obtain proof of death of the appellant. 
And after the above development is 
completed return the case to the Board. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

________________________________________________
GEORGE E. GUIDO, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



